                                           Case 4:20-cv-07866-PJH Document 2 Filed 12/01/20 Page 1 of 2




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     STEVEN WAYNE BONILLA,                          Case Nos. 20-cv-07866-PJH
                                                      Plaintiff,                                  20-cv-07867-PJH
                                   7                                                              20-cv-07868-PJH
                                                v.                                                20-cv-07963-PJH
                                   8
                                                                                                  20-cv-07964-PJH
                                   9     BRIAN ROSS ARONSON, et. al.,                             20-cv-07965-PJH
                                                                                                  20-cv-07966-PJH
                                                      Defendants.
                                  10                                                              20-cv-07968-PJH
                                                                                                  20-cv-07971-PJH
                                  11                                                              20-cv-08002-PJH
                                  12                                                              20-cv-08004-PJH
Northern District of California




                                                                                                  20-cv-08005-PJH
 United States District Court




                                  13                                                              20-cv-08006-PJH
                                                                                                  20-cv-08007-PJH
                                  14                                                              20-cv-08008-PJH
                                                                                                  20-cv-08024-PJH
                                  15                                                              20-cv-08025-PJH
                                  16                                                              20-cv-08026-PJH
                                                                                                  20-cv-08220-PJH
                                  17                                                              20-cv-08221-PJH
                                                                                                  20-cv-08222-PJH
                                  18                                                              20-cv-08223-PJH
                                                                                                  20-cv-08224-PJH
                                  19                                                              20-cv-08225-PJH
                                  20
                                                                                        ORDER DISMISSING MULTIPLE
                                  21                                                    CASES WITH PREJUDICE

                                  22
                                             Plaintiff, a state prisoner, has filed multiple pro se civil rights complaints under 42
                                  23
                                       U.S.C. § 1983. Plaintiff is a condemned prisoner who also has a pending federal habeas
                                  24
                                       petition in this court with appointed counsel. See Bonilla v. Ayers, Case No. 08-0471
                                  25
                                       YGR. Plaintiff is also represented by counsel in state court habeas proceedings. See In
                                  26
                                       re Bonilla, Case No. 20-2986 PJH, Docket No. 1 at 7.
                                  27

                                  28
                                           Case 4:20-cv-07866-PJH Document 2 Filed 12/01/20 Page 2 of 2




                                   1          In these civil rights cases plaintiff presents nearly identical complaints and claims.

                                   2   He seeks relief regarding his underlying conviction or how his various pro se habeas

                                   3   petitions and other cases were handled by the state and federal courts.

                                   4          To the extent that plaintiff seeks to proceed in forma pauperis (IFP) in these cases,

                                   5   he has been disqualified from proceeding IFP under 28 U.S.C. § 1915(g) unless he is

                                   6   “under imminent danger of serious physical injury” at the time he filed his complaint. 28

                                   7   U.S.C. 1915(g); In re Steven Bonilla, Case No. 11-3180 CW; Bonilla v. Dawson, Case

                                   8   No. 13-0951 CW.

                                   9          The allegations in these complaints do not show that plaintiff was in imminent

                                  10   danger at the time of filing. Therefore, he may not proceed IFP. Moreover, even if an

                                  11   IFP application were granted, his lawsuits would be barred under Heck v. Humphrey, 512

                                  12   U.S. 477, 486-87 (1994), Younger v. Harris, 401 U.S. 37, 43-54 (1971), Demos v. U.S.
Northern District of California
 United States District Court




                                  13   District Court, 925 F.2d 1160, 1161-62 (9th Cir. 1991) or Mullis v. U.S. Bankruptcy Court,

                                  14   828 F.2d 1385, 1393 (9th Cir. 1987). Accordingly, the cases are dismissed with

                                  15   prejudice.

                                  16          The clerk shall terminate all pending motions and close these cases. The clerk

                                  17   shall return, without filing, any further documents plaintiff submits in these closed cases.

                                  18          IT IS SO ORDERED.

                                  19   Dated: December 1, 2020

                                  20

                                  21                                                             /s/ Phyllis J. Hamilton
                                                                                                PHYLLIS J. HAMILTON
                                  22                                                            United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
